Appeal by the defendant, as limited by his notice of appeal and his brief, from a sentence of the County Court, Nassau County (Carter, J.), imposed January 18, 2005, upon his conviction of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, the sentence being an indeterminate term of 3 to 6 years’ imprisonment.
Ordered that the sentence is affirmed.
“In the Drug Law Reform Act (L 2004, ch 738, § 41[d-l]), the Legislature expressed its intent that, with certain exceptions not applicable herein, the ameliorative provisions of the act were not to be applied to crimes committed before the effective *820date of the act. The defendant’s crime was committed before the effective date of the act. Accordingly, we reject the defendant’s contention that [he] is entitled to the benefits of the ameliorative provisions of the Drug Law Reform Act” (People v McCray, 27 AD3d 486 [2006]; see People v Torres, 26 AD3d 398 [2006]; cf. People v Goode, 25 AD3d 723 [2006]).
The defendant’s remaining contention is without merit. Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.